Willard Bartlett, J.:
This action is triable, under section 984.of the Code-of Civil Procedure, in the county in which one of the parties resided at the commencement' thereof. • ■ The plaintiff and tlie defendant, when the suit was begun,, both lived in the territoiy formerly constituting the village of Westchester, but which had. been annexed to the city and county of New York for certain purposes by chapter 934 of the Laws of 1895. The defendant contends that the effect of the. Annexation Act was to make both parties thereafter residents of the county of New York,- and' that the county of Westchester is,- ■ therefore, not the proper place of trial.
It is settled,- however, that the annexed, district in question has not. become a. part of the -county of New York in the full and complete sense and for all .purposes. -It remains included within the second judicial district and department and within the twenty-second Senate distinct and under the jurisdiction of the board of supervisors of Westcliester county for. the purpose of forming Assembly districts. (People ex rel. Henderson v. Supervisors, 147 N. Y. 1.) In-affirming, the- validity of the act of 1895 the Court of Appeals thus limited' its operation. The revised Constitution,, in directing the Legislature to divide the State into four judicial departments, declared that the first department should consist of -the county •of New York, while “ the . others shall be bounded by county lines,, and be compact and equal in population' as nearly as may be.” (Const. art. 6, § 2.) As the second judicial department must be bounded by county lines, under this constitutional-provision,-and as the Court of Appeals lias already held that the annexed district is still a portion of that department, it follows that for .some purposes, and those more particularly connected with the administration of. justice, the annexed district continues to be a part of .the county of Westchester. We think it yet remains so much a portion thereof that persons who live there-are to be deemed residents of *399Westchester county for the purpose of determining the venue of an action in the Supreme Court under section 98f of the Code of Civil Procedure.
The order appealed from should be affirmed.
All concurred.
Order affirmed, with ten dollars costs and disbursements.